DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to at least a system having a number of components operable to perform steps to process a Fill transaction including receive a request to facilitate the Fill transaction relating to a game element container, direct the game element container antenna to perform a baseline inventory scan prior to the Fill transaction, prompt for game elements to be placed in a dealer area, receive data indicative of a value of the game elements in the dealer area, output the value for verification, output upon verification a prompt to complete the Fill transaction to add the game elements to the game element container, direct the game element container to perform a second scan of inventory within the game element container, and verifying the value of the game elements was added to the game container based on the baseline and second inventory scans, classified in at least G07F17/3248.
II. Claims 2-4, drawn to at least a system having a number of components operable to perform steps to change the status of unexpected game elements to faulty status including direct a game element container antenna to perform an inventory scan to determine game elements located within the container, identify at least one game element that was not detected by at least one player position antenna during a most recent game event and that was not previously detected by the game element container in a most recent previous scan of game element container contents, thus identifying at least one unexpected game element, determine a value of the unexpected game element, match the value to data defining the most , classified in at least G07F17/322.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  Inventions I & II set forth substantially similar structural components, however each sets forth a memory storing a program that performs materially different modes of operation utilizing the similar structural components, as such it can be envisioned that a single system having the structural components may store various computer programs that execute the various processes of Inventions I and II, however, while such is plausible, the inventions have separate utility insomuch that each performs differing functionality, such that Invention I performs specific operations to facilitate a Fill transaction. Invention II sets forth specific operations to determine a game element is faulty when it has failed to be detected in at least two prior scans. Clearly, these two processes are not obvious variants and do not overlap in scope that one skilled in the art would readily ascertain that Invention I is obvious in view of Invention II, or vice versa. Accordingly, while the functionality set forth in each system could be useable together in a single combination system, each subcombination having separate utility warrants a proper restriction requirement. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Regarding serious search burden, as noted above, Inventions I, II, and III have explicitly different operable functionality of a system, there is a serious search burden to employ different search strategies and search queries that would lead through diverging classifications with potential to require a number of different references for each of the differing inventions. Considering a patent application is afforded filing of a single invention, presenting three inventions in a single patent application inherently multiplies, and thus burdens, the examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Magdalena Fincham on July 20, 2021 a provisional election was made without traverse to prosecute the invention of II, claims 2-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In review of Applicant’s specification regarding the embodiment as recited in claims 2-4 at figure 9 and paragraph 0106 – 0111 (of PgPub 2020/0349797), claim 2 directed to the described embodiment appears indefinite with respect to the use of “values” as recited in combination with the other limitations in the claim. Specifically, claim 2 recites performing an inventory scan to “determine a value of RFID-enabled game elements located within the game element container”, “determine a value of the at least one unexpected RFID-enabled game element”, and “match the value to data defining the most recent game event” – for which, initially, the third limitations identified above appears indefinite as to which “a value” previously recited is being referenced.  Additionally, it is unclear, as recited, if the total value of the game elements in the game element container is determined, or if inventory scan is intended to determine which game elements are in the container (e.g. identifying them as per identifiers or the like). Thereafter, the claim recites determining a value of the unexpected RFID-enabled game element and matching the value (again, which value? per above discussion) – if this recited value is interpreted as the value of the unexpected RFID-enabled game element, it is unclear watch constitutes the matching with respect to the data of a most recent game event, as there appears to be gap between the steps omitting essential subject matter that would provide a clear nexus between determining the value and how the value is used to perform the “match”. 
Ultimately, the Examiner has not provided an art-based 35 U.S.C. 102 or 103 rejection as the Examiner positions that the only outstanding issues appear to be clarity-based as recited above, thus, based on a reading of the specification at the identified sections above, the Examiner has proposed the following amendments to aid in providing clarity to the claim with respect to the above concerns. Notably, the Examiner is open to consider differing language that provides the necessary clarity to provide
	

    PNG
    media_image1.png
    937
    919
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715